PER CURIAM.
The order denying Richardson’s motion to correct sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), is affirmed. This is Richardson’s fourteenth pro se appearance before this Court, and he presents in his appeal a non-meritorious claim that was already adjudicated adversely to him. See Richardson v. State, 36 So.3d 114 (Fla. 5th DCA 2010).
On October 26, 2011, this Court ordered Richardson to show cause why he should not be denied further access to this Court to attack his Brevard County judgment and sentence in Case No. 05-1989-CF-10618-A. See generally State v. Spencer, 751 So.2d 47 (Fla.1999). Having carefully considered Richardson’s response, we conclude that he has provided no valid reason to be allowed continued pro se access to this Court. We hold that he is abusing the judicial process by filing frivolous motions *1079and appeals, and that he should be barred from further pro se filings.
We prohibit Eddie Joe Richardson from filing with this Court any further pro se pleadings concerning Brevard County Case No. 05-1989-CF-10618-A. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Eddie Joe Richardson, and any further pleadings will be summarily rejected by the Clerk unless filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of available disciplinary procedures. See § 944.279(1), Fla. Stat. (2010). Rehearing will not be entertained. See Brooks v. State, 73 So.3d 853 (Fla. 5th DCA2011).
AFFIRMED; future pro se filings PROHIBITED.
ORFINGER, C.J., PALMER and COHEN, JJ., concur.